Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 11/12/2021
Claims pending in the case: 1-20

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 4-7, 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 4 and 16 in the relevant part read:  “detecting damage”. Based on the claim language, it is unclear what is to be considered as damage.  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination damage is interpreted as a difference in the image from a target image.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, 14-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 20200050890) in view of Lipson (US 20110262028).

Regarding claim 1, Aizawa teaches a method comprising: 
capturing a plurality of images from a plurality of cameras of an object moving along a path, each of the cameras being positioned at a respective identified location in three- dimensional space (Aizawa: [42]: plurality of cameras capturing images of a plurality of work vehicles); 
determining correspondence information for the plurality of images (Aizawa: [49]: determining an operation type information for the images), the correspondence information linking locations on different ones of the images, linked locations corresponding to similar portions of the object (Aizawa: Fig. 6, [56-57]: plurality of the images are linked by similarity of the portions of the object to generate a superimposed image); and 
… includes a portion of the plurality of images grouped based on the correspondence information (Aizawa: Fig. 7-8, [58]: images are grouped based on the operation as illustrated in the figures; Fig. 23, [103]: motion data may be a plurality of images grouped by motion information).
Although Aizawa illustrates using figure the grouped images, Aizawa does not specifically recite, presenting on a display screen a graphical user interface that includes the plurality of images;
Lipson teaches, presenting on a display screen a graphical user interface that includes the plurality of images (Lipson: Fig. 1A, [65, 128, 179]: the images being used by the image processing system may be displayed to the user; images grouped based on the search attribute).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aizawa and Lipson because the systems are in the field of image processing. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable displaying images along with the output information. The combination improves the system by providing a visual feedback to the user by displaying the images along with the result of the image analysis result.

Regarding claim 2, Aizawa and Lipson teach the invention as claimed in claim 1 above and further teach, the method further comprising: determining an object motion based on the plurality of images and the identified locations (Aizawa: [13, 53, 106] determine motion change).

Regarding claim 3, Aizawa and Lipson teach the invention as claimed in claim 2 above and further teach, wherein the correspondence information for the plurality of images is determined at least in part based on the object motion (Aizawa: [13, 53, 61]: classification based on motion change).

Regarding claim 4, Aizawa and Lipson teach the invention as claimed in claim 1 above and further teach,  the method further comprising: detecting damage to the object based on the plurality of images (Lipson: Fig. 3B, [91]: detect amount of deformation) (Aizawa: [53]: classify images). It is noted here that damage is a specific category, classifying a change from a target image and it would be obvious to use deformation calculation to identify anomalies in images.
Please also refer to the 112(b) rejection above.


Regarding claim 5, Aizawa and Lipson teach the invention as claimed in claim 4 above and further teach,  wherein detecting damage to the object involves applying a neural network to one or more of the plurality of images (Aizawa: [6, 50-51]: neural network may be used for image processing) (Lipson: Fig. 3B, [91]: image processing may involve detecting amount of deformation in images). It is noted here that using a neural network for image processing purpose is well known in the art.

Regarding claim 6, Aizawa and Lipson teach the invention as claimed in claim 4 above and further teach, wherein the portion of the plurality of images include images that include the detected damage (Lipson: Fig. 3B, [91]: image processing may involve detecting amount of deformation from a target image in the set of images).

Regarding claim 8, Aizawa and Lipson teach the invention as claimed in claim 1 above and further teach, wherein some or all of the plurality of cameras are positioned on one or more rigid structures (Aizawa: [42]: plurality of cameras capturing images of a plurality of work vehicles. It is obvious cameras are on rigid structures in the work area which is a roadway if the work in on a road).

Regarding claim 9, Aizawa and Lipson teach the invention as claimed in claim 8 above and further teach,  wherein the structure is positioned over a roadway, and wherein the object is a vehicle driven along the roadway (Aizawa: [42]: plurality of cameras capturing images of a plurality of work vehicles. It is obvious cameras are on rigid structures around the work area which is a roadway if the work in on a road).

Regarding Claim(s) 14, this/these claim(s) is/are similar in scope as claim(s) Aizawa and Lipson also teaches a plurality of cameras each positioned at a respective identified location in three- dimensional space (Aizawa: [42]: plurality of cameras capturing images of a plurality of work vehicles); a communication interface configured to transmit information for presenting (Lipson: Fig. 1A, [65, 128, 179]: transmit the images for presentation). Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 15, this/these claim(s) is/are similar in scope as claim(s) 2 and 3. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16, this/these claim(s) is/are similar in scope as claim(s) 4 and 6. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 18, this/these claim(s) is/are similar in scope as claim(s) 9. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 20, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 20200050890) in view of Lipson (US 20110262028) in further view of Chen (US 9886771).

Regarding claim 7, Aizawa and Lipson teach the invention as claimed in claim 4 above but not, wherein the graphical user interface includes a heat map indicating the detected damage.
Chen teaches, wherein the graphical user interface includes a heat map indicating the detected damage (Chen: col 28 lines 52-65: display differences such as damages using heat map).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aizawa and Lipson and Chen because the combination would also enable displaying changes using a heatmap. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable using a visual method of presenting image analysis data with the  use of heat maps commonly used in the art. The combination makes the system more user-friendly as the user is able to understand the output data more easily by the use of heatmaps.

Regarding Claim(s) 17 this/these claim(s) is/are similar in scope as claim(s) 7 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 20200050890) in view of Lipson (US 20110262028) in further view of Haller (US 10373260).

Regarding claim 10, Aizawa and Lipson teach the invention as claimed in claim 1 above but not, wherein determining the correspondence information involves constructing a three-dimensional model of the object based at least in part on the plurality of images and the identified locations.
Haller teaches, wherein determining the correspondence information involves constructing a three-dimensional model of the object based at least in part on the plurality of images and the identified locations (Haller: col 19 lines 26-38: generate a three-dimensional model). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aizawa and Lipson and Haller because the combination would also enable generating three dimensional models from captured images. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable viewing the portions of the captured object as a three dimensional model. This feature may be used for training or studying the operations of work vehicles taught in Aizawa in an environment resembling the actual 3D object.

Regarding Claim(s) 19, this/these claim(s) is/are similar in scope as claim(s) 10 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 20200050890) in view of Lipson (US 20110262028) in further view of Kurosawa (US 20190098214).

Regarding claim 11, Aizawa and Lipson teach the invention as claimed in claim 1 above and further, the method further comprising: detecting the object based on image data captured from one or more of the plurality of cameras Aizawa: [49, 56-57]: detect the object and its movement), 
But not, wherein the plurality of images are captured when the object is detected.
Kurosawa teaches, wherein the plurality of images are captured when the object is detected (Kurosawa: [46]: image capture may be started when a moving object is detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aizawa and Lipson and Kurosawa because the combination would also enable the cameras to start capturing when a moving object is detected. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make the system more efficient and cost effective by capturing on the data that is required for analysis. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 20200050890) in view of Lipson (US 20110262028) in further view of Church (US 20190135216).

Regarding claim 12, Aizawa and Lipson teach the invention as claimed in claim 1 above and but not, wherein the plurality of cameras include an undercarriage camera configured to capture one or more images from beneath the object.
Church teaches, wherein the plurality of cameras include an undercarriage camera configured to capture one or more images from beneath the object (Church: [4, 24]: plurality of cameras on the vehicle including undercarriage cameras).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aizawa and Lipson and Church because the combination would not only enable using cameras on the scene to capture data but also enable using cameras on the vehicle to capture data that may be used to make better assessment of vehicle operation. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make the system more efficient and by using additional data of the terrain as the vehicle is moving to determine changes. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 20200050890) in view of Lipson (US 20110262028) in further view of Park (US 20100056221).

Regarding claim 13, Aizawa and Lipson teach the invention as claimed in claim 1 above and but not, wherein the portion of the plurality of images is navigable in one or more dimensions.
Park teaches, wherein the portion of the plurality of images is navigable in one or more dimensions (Park: [114]: scroll bar to scroll through a list of images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aizawa and Lipson and Park because the combination would not only enable using a scrollbar while displaying a list of images. One of ordinary skill in the art would have been motivated to combine the teachings because the combination enables viewing more information in a small screen device by the use of scrollbars.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176